CAMPBELL, District Judge.
Hearing on exception to answer to interrogatory filed December 28, 1928.
The bargee in question was the agent and representative of the libelant for many purposes, although under the orders of, and for many purposes the agent of, the respondent.
If libelant could escape answering when informed by its agent present on the barge as to the time when and place where the barge was damaged, then the propounding of interrogatories would be a farce.
 If libelant feels that the court erred in granting the order to answer such interrogatory, then it will have its remedy in a higher court, but the order must be here obeyed, and, as I understood from the proctor for the libelant, on the argument- of these exceptions, that the answer was given with the intention of obeying that order, it must *508be construed as fixing the time when, and place where, the damages were received, and binding the libelant to that extent.
Settle order on motion.